                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: __________________
                                                                DATE FILED: __1/15/2020___

              -against-
                                                                           18 Cr. 287 (AT)
MARIO POWELL,
                                                                              ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the parties shall appear for a status conference on January
23, 2020, at 3:00 p.m.

       SO ORDERED.

Dated: January 15, 2020
       New York, New York
